Case 18-01034-JDW     Doc 95   Filed 10/31/19 Entered 10/31/19 12:09:41          Desc Main
                               Document Page 1 of 9


_________________________________________________________________________________

                                               SO ORDERED,



                                               Judge Jason D. Woodard
                                               United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________
                   UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF MISSISSIPPI

In re:                             )
                                   )
         ALUMINUM EXTRUSIONS, INC. )                     Case No.:        17-12693-JDW
                                   )
             Debtor.               )                     Chapter          11


         THE OFFICIAL COMMITTEE        )
         OF UNSECURED CREDITORS        )
         OF ALUMINUM EXTRUSIONS,       )
         INC.                          )
                                       )
           Plaintiff,                  )
                                       )
v.                                     )    A.P. No.: 18-01034-JDW
                                       )
      TRIUMPH BANK,                    )
                                       )
           Defendant.                  )
______________________________________________________________________

         MEMORANDUM OPINION AND ORDER DENYING
    CROSS-MOTIONS FOR SUMMARY JUDGMENT (DKT. ## 67 & 69)

         This adversary proceeding is before the Court on the Motion for

Summary Judgment (A.P. Dkt. # 67) filed by the Defendant/Counter-Plaintiff,

Triumph Bank (“Triumph”), and the Motion for Summary Judgment (A.P. Dkt.

                                           1
Case 18-01034-JDW    Doc 95   Filed 10/31/19 Entered 10/31/19 12:09:41     Desc Main
                              Document Page 2 of 9


# 69)1 filed by the Plaintiff/Counter-Defendant, The Official Committee of

Unsecured Creditors of Aluminum Extrusions, Inc. (the “Committee”).

      The issue is whether steel dies and aluminum racks, which have been

sold by the debtor, should be classified as inventory or equipment under the

UCC. Triumph has a lien on the debtor’s inventory and is entitled to the sale

proceeds if the dies and racks were inventory. If not, the sale proceeds are

unencumbered and will be distributed to unsecured creditors.

      The Court has considered the evidence, arguments, and relevant law,

and finds and concludes that neither party has met its summary judgment

burden. Accordingly, both motions are due to be denied.

                                 I. JURISDICTION

      This Court has jurisdiction pursuant to 28 U.S.C. §§ 151, 157(a) and

1334, and the United States District Court for the Northern District of

Mississippi’s Order of Reference of Bankruptcy Cases and Proceedings Nunc

Pro Tunc dated August 6, 1984. This is a core proceeding as set forth in 28

U.S.C. § 157(b)(2)(A), (K), and (O).

                     II. SUMMARY JUDGMENT STANDARD

      Summary judgment is proper under Rule 56 of the Federal Rules of Civil

Procedure if “the pleadings, depositions, answers to interrogatories, and



1Citations to the main bankruptcy docket are to “Bankr. Dkt. # ___.” Citations to the
adversary proceeding docket are to “A.P. Dkt. #___.”
                                         2
Case 18-01034-JDW     Doc 95   Filed 10/31/19 Entered 10/31/19 12:09:41      Desc Main
                               Document Page 3 of 9


admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to

a judgment as a matter of law.”2 The party seeking summary judgment bears

the burden of demonstrating to the Court the absence of a genuine issue of

material fact.3 “As to materiality, the Supreme Court has stated that ‘[o]nly

disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment.’”4

                                      III. FACTS

      The following facts were stipulated by the parties (Dkt. # 65):

      1. The debtor, Aluminum Extrusions, Inc., a manufacturer of
         aluminum extruded products, filed bankruptcy in 2017.
      2. The debtor was engaged in the manufacture and distribution of
         aluminum extruded products.
      3. In 2015, the debtor entered into a loan and security agreement
         with Triumph, which granted Triumph a security interest in
         the debtor’s inventory.
      4. Triumph has a perfected, first-priority security interest in the
         debtor’s inventory.
      5. Triumph does not have a security interest in the debtor’s
         equipment.
      6. In the bankruptcy case the debtor filed a Motion to Approve
         Sale Outside the Ordinary Course of Business (the “Sale
         Motion”).
      7. Pursuant to the order granting the Sale Motion, the debtor
         escrowed the amount of proceeds allocated to the sale of the
         racks and dies, which amounts to approximately $801,000.




2 Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
3 Id. at 323.
4 St. Amant v. Benoit, 806 F.2d 1294, 1297 (5th Cir. 1987) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)).
                                          3
Case 18-01034-JDW      Doc 95   Filed 10/31/19 Entered 10/31/19 12:09:41        Desc Main
                                Document Page 4 of 9


      8. The debtor used the steel dies to mold aluminum by heating
         raw aluminum and then pushing it through the dies to create
         the shape of the finished product.
      9. The debtor did not purchase the dies for the purpose of selling
         them.
      10. Each die was a separate identifiable unit that was assigned a
         number.
      11. The dies were never “used up” such that they were obliterated
         or no longer in existence.
      12. The racks were used to store the finished products that were
         waiting to be painted or shipped.
      13. The debtor did not hold the dies or racks to be furnished under
         a contract of service.
      14. The dies and racks were not raw materials, works in progress,
         or finished goods.

      The Court makes no additional findings of fact. There is competing

deposition testimony as to the origins and useful life of the dies and racks and

the Court is unable to make the necessary credibility determinations at the

summary judgment stage. Those disputed facts are material to the outcome of

this adversary proceeding.

                             IV. CONCLUSIONS OF LAW

      Goods fall within one of four mutually exclusive categories – farm

products, consumer goods, inventory, or equipment.5               Under Mississippi’s

version of the Uniform Commercial Code (the “UCC”)6, equipment is defined

in the negative, as “goods other than inventory, farm products, or consumer




5UCC § 9-102 [Rev.] cmt. 4(a).
6The security agreement provides that disputes are to be governed by Tennessee law. Both
parties apply Mississippi law. The distinction is immaterial because the relevant statutes
are identical.
                                            4
Case 18-01034-JDW      Doc 95    Filed 10/31/19 Entered 10/31/19 12:09:41         Desc Main
                                 Document Page 5 of 9


goods.”7 Clearly the dies and racks are neither farm products nor consumer

goods, and neither party has suggested that either of those categories are

appropriate. The question is whether the dies and racks are inventory, or if

not, equipment by default. Inventory is defined as:

       [G]oods, other than farm products, which:
             (A) Are leased by a person as lessor;
             (B) Are held by a person for sale or lease or to be furnished
             under a contract of service;
             (C) Are furnished by a person under a contract of service; or
             (D) Consist of raw materials, work in process, or materials
             used or consumed in a business.8

       The dies and racks were not leased or held for sale or lease in the

ordinary course of business.9 The parties have stipulated that the dies and

racks were not furnished under a contract of service, and were not raw

materials or works in process.10 At issue is whether the dies and racks are

considered “materials used or consumed in a business.”11 The principal test to

determine whether goods are inventory is if they are held for immediate or

ultimate sale in the ordinary course of business.12                 Machinery used in

manufacturing is equipment, not inventory, even though the debtor may sell



7 Miss. Code Ann. § 75-9-102(33).
8 Miss. Code Ann. § 75-9-102(48).
9 A.P. Dkt. # 65, p. 6 ¶ 38, p. 7 ¶ 41; A.P. Dkt. # 67-4, p. 12 (Ex. B – King Dep. 268:9-12).
10 A.P. Dkt. # 65, p. 7 ¶ 43-45 and 48-49, p. 8 ¶ 50.
11 Miss. Code Ann. § 75-3-102(48)(D).
12 Amarillo National Bank v. Komatsu Zenoah America, Inc. , 991 F.2d 273, 276 (5th Cir.

1993) (citing cmt. 3, now UCC § 9-102 [Rev.] cmt. 4(a)) (The Uniform Commercial Code and
Official Comment have been revised but retain the criterion that goods are inventory if held
for sale or lease in the ordinary course of business).
                                             5
Case 18-01034-JDW         Doc 95     Filed 10/31/19 Entered 10/31/19 12:09:41       Desc Main
                                     Document Page 6 of 9


the good when it becomes obsolete or worn.13 Examples of materials used or

consumed in a business are “fuel to be used in operations, scrap metal produced

in the course of manufacture, and containers to be used to package the goods.” 14

           In borderline cases where a good might be categorized either way–

inventory or equipment–“the principle use of the property is determinative.”15

“The factors to be considered in determining principal use include whether the

goods are for immediate or ultimate sale and whether they have a relatively

long or short period of use in the business.”16

           In general, goods used in business are equipment if they are fixed
           assets or have, as identifiable units, a relatively long period of use,
           but are inventory, even though not held for sale or lease, if they
           are used up or consumed in a short period of time in producing a
           product or providing a service.17

           Triumph argues that the dies and racks are inventory because they are

materials used or consumed in a business and have a relatively short period of

use. Triumph relies on the testimony of Mr. Markling, the former owner of the

debtor, and Mr. King, the former president of the debtor. Mr. Markling testified

that the dies were used up or consumed in the manufacturing process and had

a very short useful life.18 He testified that the useful life of a die was always


13   UCC § 9-102 [Rev.] cmt. 4(a).
14   In the Matter of the Video Group, Inc. v Keidan (In re Video Group, Inc.), 1 B.R. 624, 627
(Bank. E.D. Mich. 1979).
15   Morgan County Feeders, Inc. v. McCormick, 836 P.2d 1051, 1053 (Colo. Ct. App. 1992);
UCC § 9-102 [Rev.] cmt. 4(a).
16   Id.
17   UCC § 9-102 [Rev.] cmt. 4(a) (emphasis added).
18   A.P. Dkt. # 67-5, p. 5-6 (Ex. C – Markling Dep. 162:7-12, 20-22).
                                                 6
Case 18-01034-JDW       Doc 95    Filed 10/31/19 Entered 10/31/19 12:09:41          Desc Main
                                  Document Page 7 of 9


less than a year but later testified that whether a die lasted a year depended

on how many pounds were ordered.19 Mr. King testified that as a general rule

the useful life of a die was less than a year but conceded that the determining

factor of the life of the die was how many pounds of aluminum the customer

wanted to run through the die annually, and whether it was a type of die that

quickly wore away.20 As to the racks, Mr. King testified that the racks were

made from scrap and were broken back down into scrap, but that they lasted

longer than a year.21

       The Committee argues that the dies and racks are equipment because

they are not used or consumed and because they have a long useful life. The

Committee relies largely on the testimony of Mr. Wallace, the debtor’s former

plant manager. Mr. Wallace testified that the dies could last multiple years

and that the debtor had approximately 90 that had lasted over a decade. 22 As

to the racks, Mr. Wallace testified that the racks were made from raw

aluminum.23 He testified that the useful life of the rack depended on the quality




19 A.P. Dkt. # 67-5, p. 5-6 (Ex. C – Markling Dep. 163:8-11); A.P. Dkt. # 85-2, p. 5 (Ex. B –
Marking Dep. 40:5-10).
20 A.P. Dkt. # 67-4, p. 15 (Ex. B – King Dep. 306:6-8); A.P. Dkt. # 72-3, p. 6-9 (Ex. C – King

Dep. 72:24, 75:6).
21 A.P. Dkt. # 67-4, p. 4, 12, 15-17 (Ex. B – King Dep. 66:23-24, 268:9-12, 306:22-25, 307:1-5,

307:21-25, 308:1-12).
22 A.P. Dkt. # 69-1, p. 9-10 (Ex. A – Wallace Dep. 49:19-24, 52:1-21).
23 A.P. Dkt. # 85-1, p. 4 (Ex. A – Wallace Dep. 40:22-23).

                                              7
Case 18-01034-JDW      Doc 95    Filed 10/31/19 Entered 10/31/19 12:09:41        Desc Main
                                 Document Page 8 of 9


of the person that built them and that some lasted more than a year while some

lasted less than a year.24

       Whether the dies and racks are used or consumed in the business and

whether they have a short or long useful life is a material question of fact that

remains in genuine dispute. Further, Mr. Markling and the Floyd F. Markling

Revocable Living Trust are guarantors of the loan from Triumph to the debtor,

and therefore have an interest in seeing the sale proceeds go to Triumph to

reduce their debt.25 Mr. Markling’s testimony contradicts the testimony of Mr.

Wallace, who is a disinterested party.                This necessitates a credibility

determination that the Court cannot make based on the deposition testimony

at the summary judgment stage.

                                    V. CONCLUSION

       The parties filed cross-motions.           Neither party met its summary

judgment burden, so both motions are due to be denied.                   This adversary

proceeding needs to go to trial to more fully develop the record. 26 Accordingly,

it is hereby

       ORDERED, ADJUDGED, and DECREED that both Triumph Bank’s

Motion for Summary Judgment (A.P. Dkt. # 67) and The Official Committee of


24 A.P. Dkt. # 85-1, p. 5-6 (Ex. A – Wallace Dep. 41:18-25, 42:1-8).
25 A.P. Dkt. # 72, p. 8 n. 4
26 Kunin v. Feofanov, 69 F.3d 59, 61 (5th Cir. 1995) (a court has discretion to deny motions

for summary judgment and allow parties to proceed to trial so that the record might be more
fully developed).
                                             8
Case 18-01034-JDW   Doc 95   Filed 10/31/19 Entered 10/31/19 12:09:41   Desc Main
                             Document Page 9 of 9


Unsecured Creditors of Aluminum Extrusions, Inc.’s Motion for Summary

Judgment (A.P. Dkt. # 69) are DENIED.

                               ##END OF ORDER##




                                       9
